Citation Nr: 1543406	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  08-01 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to May 1947.  He died in November 2014.  The appellant is his surviving spouse and the substituted party in light of his death for purposes of prosecuting this claim to completion.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a May 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2009, as support for this claim, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.

The Board advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In September 2009, the Board remanded the claim to the RO via the Appeals Management Center (AMC) for further development and consideration.

After receiving the file back from the AMC, the Board issued a decision in April 2010 denying the claim, and the Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).

In a February 2011 order, granting a joint motion, the Court vacated the Board's decision and remanded the claim to the Board for further development and readjudication in compliance with directives specified.  To comply with the Court's order, the Board in turn again remanded the claim to the RO via the AMC in October 2011.

The case subsequently was returned to the Board.  Unfortunately, since there was not compliance with the prior remand directives, the Board again remanded the claim to the RO via the AMC in May 2012.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

After again receiving the file back from the AMC, the Board issued a decision in August 2013 denying the claim, and the Veteran appealed the Board's decision to the Court.

In a March 2015 Memorandum Decision, the Court vacated the Board's decision and remanded the claim to the Board for still further development and readjudication in compliance with directives specified. 

Also in that Memorandum Decision, the Court suggested that the additional issue of entitlement to a rating higher than 40 percent for service-connected right eye enucleation had been raised by the record in the Veteran's June 2009 hearing testimony before the Board.  This additional claim, however, has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and is referring it to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

A portion of this deceased Veteran's records are in the "Virtual VA" system or otherwise being maintained electronically in the Veterans Benefits Management System (VBMS).  In addition to paper, these highly secured electronic repositories are being used to store and review documents involved in this claims process.  The use of these systems allows VA to leverage information technology in order to more quickly and accurately decide this claim for benefits.  Because this appeal was partly, though not entirely, processed this way, any future consideration of this widow-appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  At the time of his death the Veteran's service-connected disabilities were:  right eye enucleation, rated 40-percent disabling; disfiguring facial scars, 
rated 30-percent disabling; partial paralysis of the seventh cranial nerve, 
rated 10-percent disabling; partial paralysis of the right fifth cranial nerve, 
rated 10-percent disabling; anosmia, rated 10-percent disabling; bilateral hearing loss, rated 0-percent disabling (so noncompensable); right maxillary sinusitis, rated noncompensable; herniorrhaphy, rated noncompensable; and residuals of a maxillary fracture, rated noncompensable.

2.  These service-connected disabilities, especially in combination, had prevented him from obtaining and maintaining employment that could be considered substantially gainful versus just marginal in comparison.


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural notice and assistance VA must provide claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  Here, though, the Board is fully granting the benefit sought on appeal.  Consequently, the Board need not discuss whether there has been compliance with the VCAA because even if the Board was to assume, for the sake of argument, there has not been, this still would be inconsequential and, thus, ultimately amount to no more than nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102 (2015).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Analysis

The Veteran, and now his widow as the substituted claimant, allege that his 
service-connected disabilities rendered him unemployable and, therefore, entitled to a TDIU.

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or disabilities that have not been service connected.  See 38 C.F.R. §§ 3.341(a), 4.16(a).  Total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15; see also 38 C.F.R. § 3.340(a) (providing that to establish entitlement to a TDIU, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation). 

Substantially gainful employment is defined as work that is more than marginal and that permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In Faust v. West, 13 Vet. App. 342 (2000), the Court defined substantially gainful employment as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Under VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), "substantially gainful employment" is defined as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment" and noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful activity is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  (citations omitted).

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U. S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id. 

In determining entitlement to a TDIU, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficiently severity to cause unemployability, without regard to advancing age or disabilities for which service connection has not been established.  See 38 C.F.R. §§ 3.341(a), 4.16(a); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In a pertinent precedential decision, VA's General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. VAOPGCPREC 75-91.  Thus, the criteria use a subjective (not just objective) standard.  See id.  VA's General Counsel further observed that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  Id.   

Importantly, requiring a Veteran to prove 100 percent or total unemployability is different from requiring proof that he cannot obtain or maintain "substantially gainful employment."  The use of the word "substantially" suggests intent to impart flexibility into a determination of overall employability, whereas a requirement that he prove 100-percent unemployability leaves no flexibility.  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  Moreover, in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Court held that the Board may not reject a TDIU claim without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See also Beaty v. Brown, 6 Vet. App. 532, 537 (1994); Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

But all of that said, the mere fact that a claimant is unemployed or has difficulty obtaining employment is insufficient reason to find that he is unemployable.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment, as VA's Rating Schedule is already designed to take into consideration impairment that renders it difficult to obtain and keep employment.  Id.; see also 38 C.F.R. §§ 4.1, 4.15 (2015).

In order to satisfy the criteria for schedular consideration of entitlement to a TDIU, if unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities or one or both lower extremities, including the bilateral factor, disabilities resulting from common etiology or single accident, disabilities affecting a single body system such as orthopedic disabilities, multiple injuries incurred in action, or multiple disabilities incurred as a prisoner of war will be considered as one disability for purposes of determining whether the Veteran satisfies these threshold minimum rating requirements.  Id. 


Turning now to the facts and circumstances of this particular case, at the time of his death the Veteran's service-connected disabilities were:  a right eye enucleation, rated 40-percent disabling; disfiguring facial scars, rated 30-percent disabling; partial paralysis of the seventh cranial nerve, rated 10-percent disabling; partial paralysis of the right fifth cranial nerve, rated 10-percent disabling; anosmia, rated 10-percent disabling; bilateral hearing loss, rated 0-percent disabling (so noncompensable); right maxillary sinusitis, rated noncompensable; herniorrhaphy, rated noncompensable; and residuals of a maxillary fracture, rated noncompensable.  Thus, his combined disability rating was 70 percent.  See 38 C.F.R. § 4.25 (VA's combined ratings table).

The rating requirements for consideration of a TDIU under § 4.16(a) resultantly are met, that is, without having to resort alternatively to the special extra-schedular provisions of § 4.16(b).  Also, notably, he was receiving special monthly compensation (SMC) for anatomical loss of use of his right eye.

His work history shows he retired as a farmer in 1983 and had prior work experience as a maintenance mechanic for arcade games.  See his September 2006 TDIU application (on VA Form 21-8940).  He stated in his January 2008 Substantive Appeal to the Board (on VA Form 9) that he believed the loss of his right eye and vision problems had precluded his given occupation as a bus driver, the occupation he was employed in prior to active service, and that his facial scars impacted his employability as well.  He also indicated in his June 2009 hearing testimony that he believed the service-connected blindness in his right eye (from the enucleation) and partial paralysis of his upper extremities, especially his hands, and his hearing loss precluded his ability to work in any meaningful (i.e., substantially gainful) capacity.


He had a VA general medical examination in April 2006.  After examining him, the examiner commented that the Veteran's service-connected loss of his right eye prevented him from working as a bus driver after World War II, but that it did not prevent him from working as a farmer (a job, as mentioned, he had for many years until retiring in 1983 or thereabouts).  The VA examiner then commented that the Veteran's service-connected facial scars also did not affect his ability to be employed, and that his non-service connected chronic obstructive pulmonary disease (COPD) would not prevent him from performing sedentary or light physical activity.  This examiner, however, did not comment on the Veteran's several other service-connected disabilities - namely, the partial paralysis of his seventh cranial nerve and partial paralysis of his right fifth cranial nerve.  There also was no mention of the effect of the hearing loss on his employability.

The Board found those oversights significant since the Veteran had testified during his hearing that these conditions, especially when considered collectively, precluded him from working in any meaningful or substantially gainful capacity.  So to address any potential employment handicap resulting from these additional service-connected disabilities (that is, in addition to those the April 2006 VA examiner had considered), the Board remanded this TDIU claim in September 2009 for this supplemental medical opinion.

The Veteran had this additionally-requested VA compensation and pension examination (C&P Exam) in November 2009, and the report of the evaluation indicates he described his usual occupation as farmer, also noting that he had been working with cows, hay, and chickens for 20 to 30 years in that capacity.  He reiterated that he was now retired and had been since the early 1980s.  As cause of his retirement, he listed medical (physical) problems, but specifically indicating complications of a prostatectomy rather than his service-connected disabilities.


After reviewing the results of the Veteran's objective clinical examinations and the other pertinent evidence in the claims file, that VA C&P examiner determined it less likely than not (less than 50 percent probability) the Veteran's service-connected disabilities precluded his ability to engage in all forms of substantially gainful employment.  In discussing the underlying rationale, this VA examiner indicated he had based this unfavorable opinion on several factors.  First, this examiner observed the Veteran had had these service-connected disabilities since service, and that, based on a review of his medical records and the fact there had not been any subsequent surgery, these disabilities had not progressed in severity and had remained constant since service.  Second, the examiner noted the Veteran's service-connected disabilities did not prevent his employment for at least 25 years (referring to his continuous work during that time frame as a farmer), also pointing out that he had stopped working in the early 1980s because of his prostate cancer and its treatment, which his records show had occurred in January 1980.  The examiner also noted the Veteran now had urinary incontinence/suprapubic catheter due to the prostate cancer treatment, as well as COPD and congestive heart failure (CHF) - none of which are service connected and all of which are limiting factors with respect to employment.  Third, the examiner noted the innervation in the Veteran's hands was not affected by his service-connected cranial nerve palsies.  Rather, explained this VA examiner, the Veteran's hand condition and impairment are attributable to carpal tunnel syndrome (CTS) - another condition that is not service connected.  The examiner then added, "[i]n fact his VA PCP [primary care provider] has stated that his hand condition is due to carpal tunnel syndrome."

But pursuant to the February 2011 Joint Motion for Remand and Court Order that November 2009 VA opinion was determined to be inadequate.  Although the examiner had cited to the Veteran's PCP's diagnosis of carpal tunnel syndrome, there was no indication of any such statement by the Veteran's PCP in the record, nor was there any evidence of a carpal tunnel syndrome diagnosis.

This, then, prompted the Board to twice remand this claim to document this evidence in the file - initially in October 2011 and again in May 2012.  And the additional VA treatment records mentioned since have been obtained and associated with the claims file.  These records clearly document the Veteran's carpal tunnel syndrome, including in May 2010, December 2010, March 2011, and May 2011. The records of additional prosthetic consultations also show a brace was prescribed for this condition, to try and stabilize his hand and wrist.  In an October 2011 supplemental opinion, the VA examiner cited to these records as support for his conclusion that the Veteran's hand impairment was due to carpal tunnel syndrome.  He added that the median nerve affected in carpal tunnel syndrome is completely different from the cranial nerve conditions the Veteran was service connected for.  They are located in different places, and there is no anatomic overlap.  Therefore, carpal tunnel syndrome was not related to his service-connected conditions.

Nevertheless, the Board sees that, while the VA examiners pointed to the fact that the Veteran had worked as a farmer for approximately 25 years as evidence his service-connected disabilities did not prevent substantially gainful employment, as will be discussed below that work instead was marginal and, thus, does not support the VA examiners' findings of employability.

In a claim for a TDIU, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity, but it is the rating official who is responsible for interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present).

Here, a review of the records shows the Veteran had little formal education or work experience outside of farming.  On his September 2009 TDIU application, on VA Form 21-8940, the Veteran reported previous work as a self-employed farmer from 1970 until his retirement in 1983.  He further reported that while farming he had worked as often as his physical condition would allow and that the highest per month gross earnings he had made while farming was $100.  This means, at best, his farming had resulted in an annual income of just $1,200.  This is important to point out because, to reiterate, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  So even assuming the Veteran was earning $100 a month the entire time he was farming it appears at least as far back as 1959, and likely further, his farming would have been considered marginal employment rather than substantially gainful employment in light of his meager salary.  U.S. CENSUS BUREAU Poverty thresholds available at https://www.census.gov/hhes/www/poverty/data/threshld/.

A more detailed picture of the Veteran's self-employed farming operation would assist the Board in making its decision; however, he is now deceased and what evidence is of record indicates a simple farming operation unlikely to have produced many records.  This convinces the Board that a remand to acquire more detail about the farming operation would provide little substantive additional evidence.  In effect such a remand would just result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the claimant, and the Court has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994) (like Soyini, observing circumstances when a remand would not result in any significant benefit to the Veteran or other claimant).  Therefore, the Board is proceeding with its readjudication of the claim on the record as it stands, especially since the Board is granting rather than again denying the claim.

It is entirely possible that the marginality of farming was the result of a non-service issue such as limitations caused by non-service-connected disabilities or personal management decisions.  Nevertheless, the Veteran and now his widow-appellant as the substituted party contend it was the result of his simply inability to work in any greater capacity because of his service-connected disabilities.  As the evidence of record does not directly contradict this contention, and as noted further development is unlikely to result in more substantive evidence, his widow-appellant-claimant is being afforded the benefit of the doubt that his service-connected disabilities prevented his farming from amounting to more than marginal employment.

The opinions expressed in the April 2006, November 2009, and October 2011 VA examination reports and addendum indicate it is less likely than not the Veteran's service-connected disabilities precluded his ability to engage in all forms of substantially gainful employment.  An integral part of the rationale for these opinions was that he had continued to farm for approximately 25 years in spite of his service-connected disabilities.  But as discussed that employment as a farmer was marginal, at best, which shall not be considered or equated with substantially gainful employment.  Moreover, as adjudicator, the Board is not bound by the VA examiners' opinions, even though unfavorable to the claim, since as mentioned the issue of employability ultimately is a factual, not medical, determination.


In light of the marginality of the approximately 25 years of farming the VA examiners say shows the Veteran service-connected disabilities did not preclude substantially gainful employment, the Board affords the VA examiners' opinions less probative weight.  Thus, the Board finds the most probative opinion of record is the Veteran's personal opinion and supporting financial data collectively showing his service-connected disabilities prevented him from obtaining and maintaining employment that could be considered substantially gainful versus just marginal in comparison.  Therefore, the overall weight of the evidence indicates he was unable to obtain or maintain substantially gainful employment owing to these disabilities attributable to his military service.  Consequently, a TDIU is warranted, particularly when resolving all reasonable doubt in his and his widow-appellant's favor. 38 C.F.R. §§ 4.3, 4.7.


ORDER

A TDIU is granted, subject to the statutes and regulations governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


